Citation Nr: 0024759	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
October 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran relocated and jurisdiction of her claim has been 
assumed by the Waco, Texas RO.  


FINDING OF FACT

The claim of entitlement to service connection for sinusitis 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document a diagnosis of 
sinusitis.  They also indicate that the veteran refused a 
separation examination.  

However, civilian medical records do document a diagnosis of 
sinusitis while the veteran was on active duty.  In July 1990 
she was seen by a civilian doctor for a sore throat and sinus 
congestion.  Examination revealed the sinuses to be 
particularly tender with a profoundly stuffy nose that was 
hyperemic with closed turbinates putting pressure on the 
sinus ostea.  The impression was sinusitis.  


Subsequent visits in September 1990 and January 1991 did not 
yield a diagnosis of sinusitis.  In September 1990 the 
veteran was again reporting a sore throat, sinus congestion, 
as well as malaise.  On examination, the tympanic membranes 
were normal and the nose was a little stuffy.  The assessment 
was pharyngitis.  

In January 1991 the veteran was seen for complaints of a sore 
throat and sinus congestion.  Some chest pain was also 
reported.  Examination revealed exquisite tenderness in the 
costochondral junctions in the left hemithorax suggestive of 
costochondritis.  Tympanic membranes looked normal, and the 
nose was a little stuffy.  No diagnosis was documented.  

Following her discharge from service in October 1991, the 
veteran was seen by a private physician about one year later 
in October 1992 for post-nasal drip, reporting that her 
sinuses had been bothering her for the past three years.  She 
currently reported a bloody nose when she would blow it.  The 
diagnosis was allergic rhinitis with secondary infection.  

In May 1993 the veteran was seen for a three-day history of a 
sore throat.  She also reported fever blisters.  Examination 
revealed these blisters, and the assessment was herpes virus.  
A progress note from June 1994 pertained to a motor vehicle 
accident and did not document any references to sinus 
problems.  

In July 1994 the veteran submitted her claim for, in 
pertinent part, service connection of sinusitis.  

During a March 1995 VA general medical examination, the 
veteran reported having her first episode of sinusitis in 
1990, and stated that she would get sinus colds during 
weather changes.  She reported three other episodes of 
sinusitis between 1990 and 1993.  


On examination no tenderness was found over the frontal or 
maxillary sinuses.  The diagnosis was a history of sinusitis 
with mild impairment.  X-rays of the paranasal sinuses 
revealed the left maxillary antrum to appear relatively 
hypoplastic.  The remainder of the paranasal sinuses were 
unremarkable.  

After reviewing the x-rays, the examiner noted that the 
hypoplastic finding "may or may not have a bearing on 
sinusitis," and apologized for not being able to be more 
specific.  

In April 1995 the veteran was treated for probable viral 
gastroenteritis.  No reference to sinusitis is documented in 
this record.  

In January 1996 the veteran reported that she had been 
diagnosed by a physician with sinusitis in January 1996.  
This record is not on file.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).




Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim of entitlement to service connection for sinusitis 
must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that she is 
suffering from a current sinusitis disability.  There are no 
post-service medical records documenting treatment or a 
diagnosis of a sinusitis disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The only post-service diagnosis of record is a history of 
sinusitis.  The veteran has also contended that she was 
diagnosed with sinusitis in January 1996.  Even if it were 
assumed that the veteran did have a current sinusitis 
disability, she has failed to provide medical evidence of a 
nexus between her current sinusitis and military service.  

There are no documented medical opinions or other competent 
evidence of record linking a current sinusitis disability to 
military service, including the single in-service diagnosis 
of sinusitis in July 1990.  Caluza, supra.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between a current sinusitis disability and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

In this regard, the Board notes that the veteran's own 
opinions and statements will not suffice to well-ground her 
claim.  While a lay person is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause, particularly in light 
of the fact that she has been diagnosed with multiple, 
different respiratory diagnoses.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has sinusitis or whether her current sinusitis 
(assuming its existence) is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran reported being diagnosed with sinusitis in 
January 1996, and this record is not on file.  However, she 
made no indication that this physician linked this diagnosis 
to her military service, including her in-service civilian 
diagnosis of sinusitis.  Therefore, the Board is of the 
opinion that the duty to advise was not triggered in this 
instance because she did not indicate that the January 1996 
evidence would provide a link between her current sinusitis 
and military service and therefore render her claim 
plausible.  Id.  

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for sinusitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of sinusitis is 
not well grounded, the doctrine of reasonable doubt has no 
application to her claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for sinusitis, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

